        Case 2:15-cv-00428-KG-CG Document 96 Filed 01/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

NEW MEXICO FARM & LIVESTOCK
BUREAU; NEW MEXICO CATTLE
GROWERS’ ASSOCIATION; and NEW
MEXICO FEDERAL LANDS COUNCIL,

       Plaintiffs,

vs.                                                          Civ. No. 15-428 KG/CG

UNITED STATES DEPARTMENT OF THE
INTERIOR; RYAN ZINKE, in his official
capacity as Secretary of the United States
Department of the Interior; UNITED STATES
FISH AND WILDLIFE SERVICE; and
DANIEL M. ASHE, in his official capacity as
Director of the United States Fish and Wildlife
Service,

       Defendants,

CENTER FOR BIOLOGICAL DIVERSITY
and DEFENDERS OF WILDLIFE,

       Defendant-Intervenors.

                       FINAL JUDGMENT AND ORDER OF REMAND

       On October 25, 2017, the Court entered a Memorandum Opinion and Order, and Final

Order, denying Plaintiffs’ petition to overturn that portion of the United States Fish and Wildlife

Service’s “Endangered and Threatened Wildlife and Plants; Designation of Critical Habitat for

Jaguar,” 79 Fed. Reg. 12,572 (Mar. 5, 2014) (Final Rule) designating Unit 6 and the New

Mexico portion of Unit 5 as unoccupied critical habitat but granting the petition with respect to

the designation of Unit 6 and the New Mexico portion of Unit 5 as occupied critical habitat.

(Docs. 76 and 77).
        Case 2:15-cv-00428-KG-CG Document 96 Filed 01/27/21 Page 2 of 2




       On March 17, 2020, the Tenth Circuit Court of Appeals reversed this Court’s October 25,

2017, decision to deny the petition as to the designation of the unoccupied critical habitat, and

remanded the matter to this Court for further proceedings consistent with its Judgment. See New

Mexico Farm & Livestock Bureau v. United States Dep't of Interior, 952 F.3d 1216 (10th Cir.

2020). On May 11, 2020, the Tenth Circuit Court of Appeals issued a mandate regarding its

March 17, 2020, Judgment. (Doc. 84).

       Having granted Plaintiffs’ request to vacate the Final Rule as it relates to Unit 6 and the

New Mexico portion of Unit 5 by a Memorandum Opinion and Order entered

contemporaneously with this Final Judgment and Order of Remand,

       IT IS ORDERED that

       1. the Final Rule’s designation of Unit 6 and the New Mexico portion of Unit 5 as either

an occupied or unoccupied critical habitat for the jaguar is vacated;

       2. the remainder of the jaguar critical habitat designated in the Final Rule is

unaffected by this vacatur and remains in place pursuant to the Final Rule; and

       3. this matter is remanded to the United States Fish and Wildlife Service for further

consideration consistent with the Tenth Circuit’s May 17, 2020, Judgment.



                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
